MEMORANDUM **
Petitioners Arnulfo Gonzalez Vargas and his wife seek asylum and withholding of removal. The Immigration Judge (“IJ”) and Board of Immigration Appeals (“BIA”) denied relief.
The BIA affirmed the IJ’s finding that petitioners had not shown persecution on any protected ground. The BIA’s decision was supported by substantial evidence. See 8 U.S.C. § 1101(a)(42)(A) (defining refugee).
Because petitioners have not established their eligibility for asylum, they have necessarily failed to show they are entitled to withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254-55 (9th Cir.2003). The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.